Title: From Louisa Catherine Johnson Adams to George Washington Adams, 2 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Philadelphia 2 August 1822
				
				N. 9 has reached me and I hasten to answer it although I must complain a little at your neglecting to do so to the Letters I send you—Some time since my Dear George I wrote to inquire if any goods had arrived at Washington for your Uncle and begged you to write me word. I have looked in vain hitherto for the answer to my question but do not find it any where—As he is rather of an anxious nature and as his sickness sharpens his temper he is apt to feel soured by any appearance of neglect and does not easily overlook it more especially if any thing like property is concerned—As to my trip to Boston I candidly confess that anxious as I am to see my boys I cannot leave my brother without serious apprehensions as I am fearful the disease is more deeply seated than we apprehend I have no reason to say this from any new occurrence but it is evident that the most trifling change of diet produces the worst effect and the Doctor has recently informed him that he does not think the operation will remove the malady though it may and will partially relieve it—His Spirits are altogether unequal at one moment deeply desponding at another elated with hope—His plans of course vary accordingly but the most fixed appears to be a determination to return to New Orleans in the Month of December—Were it possible to exchange his situation for one of the same Salary in Washington I believe he would prefer it and it would enable his family by their care to prolong his days or if not that at least promote his comforts while he is yet permitted to sojourn in this to him wearisome pilgrimage—He says his sufferings have never yet inspired him with an idea of the near approach of death but it is the dreadful anticipation of a long life under such miserable circumstances that appals his mind and shivers to atoms all the firmness that he hoped to have acquired—His situation is indeed a very painful one for his malady is awfully aggravated by an exaggerated idea of refinement which pursues him and renders him inaccessible to enjoyment if left alone to the contemplation of his situation—Our society has largely contributed to remove these unfavourable symptoms by keeping his mind employed by external objects and gently forcing him into society and the only unpleasant thing to him on these occasions is the urgency of his friends for him to partake their hospitality which he pays  dearly for when he relaxes from his rigid discipline—Thus even his pleasures become a torture and Tantalus even shared a better fate—I am happy to learn that you are so gay at Washington and hope that you enjoy a little of the cool weather which we have latterly had here—Your Uncle is very desirous of selling out of the Bank if it can be done without too great a loss as he can invest his money at twelve pr. Cent in New Orleans with perfect safety—God Bless you is the wish of your Mother
				
					L C A
				
				
			